In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
MARIXSA RUTH,            *
                         *                         No. 15-855V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 13, 2017
                         *
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Attorneys’ fees and costs; waiver
                         *
             Respondent. *
******************** *

Isaiah R. Kalinowski, Maglio Christopher and Toale, PA, Washington, DC, for
Petitioner;
Camille M. Collett, United States Dep’t of Justice, Washington, DC, for
Respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS 1

       After receiving compensation through the Vaccine Program, Marixsa Ruth
filed a motion for attorneys’ fees and costs. Ms. Ruth is awarded the full amount
of her request, $42,202.24.

                                       *       *      *

      Ms. Ruth alleged that an influenza vaccination caused her to suffer from
acute disseminated encephalomyelitis. The parties agreed to a stipulation resolving
the amount of compensation. The stipulation was incorporated into a decision

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
awarding Ms. Ruth’s compensation. Decision, issued May 2, 2017, 2017 WL
2334968. With the merits of Ms. Ruth’s case resolved, the parties addressed
attorneys’ fees and costs.

       Ms. Ruth filed an attorneys’ fees and costs petition on August 16, 2017,
requesting $39,115.10 in fees and $3,087.14 in costs. Ms. Ruth did not incur any
costs personally. Exhibit 18 (General Order No. 9 statement).

      The Secretary filed a response representing that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.”
Resp’t’s Resp., filed Aug. 28, 2017, at 2. The Secretary did not raise any specific
objections and recommended that the Special Master “exercise his discretion”
when determining a reasonable award. Id. at 3.

       Ms. Ruth filed a reply on August 29, 2017, reaffirming her request for
attorneys’ fees and costs. Ms. Ruth also argued in her reply that the Secretary’s
position of not presenting any specific objections and deferring to the Special
Master’s discretion was overly burdensome on petitioners and Special Masters.
       This matter is now ripe for adjudication.

                                        *       *       *

      Because Ms. Ruth received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e).

      Pursuant to the rationale established in Swintosky v. Secʼy of Health &
Human Servs., No. 12-403V, 2017 WL 5899239 (Fed. Cl. Spec. Mstr. Nov. 6,
2017), 2 the Secretary has waived any objections to the amount of fees requested.
Absent any objections, Ms. Ruth’s request for attorneys’ fees and costs is
GRANTED IN FULL:

           A lump sum of $42,202.24 in the form of a check made payable to
           petitioner and petitioner’s attorney, Isaiah R. Kalinowski.
       These amounts represents reimbursement attorneys’ fees and other litigation
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for

       2
        In Swintosky, the parties submitted a joint notice of decision not to seek review of the
Fees Decision.

                                                    2
review filed pursuant to RCFC Appendix B, the clerk of the court is directed to
enter judgment herewith. 3

               IT IS SO ORDERED.
                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                                    3